DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed April 20, 2022 have been fully considered but they are not persuasive.	Regarding claim 1, applicant amends limitations of claim 11 and new limitations into claim 1 and asserts Wirth does not disclose these new limitations.  Since Wirth was never used to reject the limitations of claim 11 it will not be used in the updated rejection and the arguments are moot.	Regarding Lee, applicant asserts that the cavity between 150 and 160 would be 130 which is filled.  However, the cavity examiner is referring to is the unlabeled cavity lateral to 152 in Fig. 3A, this will be labeled in the updated rejection below.  Furthermore, the final limitation added recites a product-by-process limitation requiring the cavities to be formed by removing the sacrificial layer.  This will be given little patentable weight in a device claim and since Lee discloses the cavities it discloses the limitations of claim 1.	

Status of the Claims
Claims 2-3 and 11 are canceled.  Claims 13-21 are withdrawn.  Claims 1, 4-10, and 12 are present for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claim(s) 1, 4-6, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2016/0315068).	Claim 1, Lee discloses (Figs. 3A-3B) a micro device, comprising: 	a securing layer (160, insulating layer, Para [0042]); 	a plurality of micro device units (150, light emitting devices, Para [0043]) that are separated from each other (150s are spaced apart from each other laterally) and that are spaced apart from said securing layer in a laminating direction (150s spaced apart from 160 in laminating direction i.e. vertical direction), each of said micro device units having a plurality of layers (150 has a plurality of layers like 152/70/140) disposed on one another along the laminating direction (Fig. 3A shows 152 disposed on 170 in vertical direction), being surrounded by said securing layer and cooperating with said securing layer to define a cavity therebetween (Fig. 3A, 150 surrounded by 160 on bottom to form a cavity between them); and 	a connecting layer (portions of 140 in between neighboring 150s, second electrode, Para [0041], hereinafter “connecting”) that directly interconnects said micro device units in at least one group of two or more (Fig. 3B shows connecting interconnecting 150s in group of three) and that is connected to said securing layer so that said micro device units are connected to said securing layer through said connecting layer (140 is connected to 160 such that 150s are connected to 160 through 140), 	wherein said connecting layer (connecting) includes a plurality of connecting portions (Fig. 3B, individual portions of connecting between 150s, hereinafter “portions”) , each of which directly interconnects said micro device units of a respective one of the groups of said micro device units in an extending direction traverse to the laminating direction (individual portions connect two of 150s), each of said connecting portions being formed integrally with and extending from at least one of said layers of each of said micro device units in the respective one of the groups (portions are formed integrally with 140 and extends from 140 in between 150s), and 	wherein said cavities are formed by removing a sacrificial layer in direct contact with said micro device units and said securing layer (examiner notes this is a product-by-process claim and will get little patentable weight, since Lee discloses the structure with the cavity it would disclose these limitations).
	Claim 4, Lee discloses (Figs. 3A-3B) discloses the micro device as claimed in claim 1, wherein each of said connecting portions of said connecting layer has a thickness in the laminating direction that is smaller than a thickness of said at least one of said layers of each of said micro device units in the respective one of the groups (portions have same vertical thickness of 140 which has a smaller vertical thickness than 152).
	Claim 5, Lee discloses (Figs. 3A-3B) discloses the micro device as claimed in claim 1, wherein a length of each of said connecting portions of said connecting layer between two adjacent ones of said micro device units in the respective one of the groups is larger than 1/2 of a minimum distance between said two adjacent ones of said micro device units (lateral length portions is equal to minimum distance between adjacent 150s, so it is larger than ½ minimum distance).	Claim 6, Lee discloses (Figs. 3A-3B) discloses the micro device as claimed in claim 1, wherein each of said connecting portions of said connecting layer has one of a striped-shape and a block-shape (portions are striped-shape).	Claim 10, Lee discloses (Figs. 3A-3B) discloses the micro device as claimed in claim 1, wherein said securing layer (Fig. 3A, 160 has contact area under 152, hereinafter “c1”) and said connecting layer has a contact area (connecting has contact area between 150s, hereinafter “c2”), said connecting layer having an area parallel to and larger than said contact area (c2 is parallel to and larger than c1).	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bower (US 2018/0138071).	Claim 1, Bower discloses (Figs. 2B, 2H-2J) a micro device, comprising: 	a securing layer (Fig. 2J, 60, capping layer, Para [0081]); 	a plurality of micro device units (22, complete semiconductor devices, Para [0086]) that are separated from each other (Fig. 2J, 22s are separated from each other) and that are spaced apart from said securing layer in a laminating direction (22s are spaces apart from 60 in vertical direction), each of said micro device units having a plurality of layers (22 has a plurality of layers labeled in Fig 2B, 20/24/25, semiconductor layer/dielectric layer/electrical contact, Para [0072]),  disposed on one another along the laminating direction (20/24/25 are disposed on another in vertical direction), being surrounded by said securing layer (Fig. 2J, 22 is surrounded by 60), and cooperating with said securing layer to define a cavity therebetween (22 cooperates with 60 to define gap 32, Para [0087]) ; and 	a connecting layer (38, anchor, portion of wiring layer 40, Para [0077]) that directly interconnects said micro device units in at least one group of two or more (38 interconnects at least two 22s, Para [0077])  and that is connected to said securing layer so that said micro device units are connected to said securing layer through said connecting layer (38 connected to 60 as seen in Fig. 2J, such that 22 connected to 60 through 38), 	wherein said connecting layer (38) includes a plurality of connecting portions (there are a plurality of 38 portions in Fig. 2J), each of which directly interconnects said micro device units of a respective one of the groups of said micro device units in an extending direction (each 38 connects to respective 22 and extends in horizontal direction) traverse to the laminating direction (horizontal direction traverses vertical direction), each of said connecting portions being formed integrally with and extending from at least one of said layers of each of said micro device units in the respective one of the groups (38 extends from and is formed integrally with 24), and 	wherein said cavities are formed by removing a sacrificial layer in direct contact with said micro device units and said securing layer (Figs. 2H-2I 32 is formed when release layer 30 which is in direct contact with 22 and 60 is removed, Para [0087]).	Claim 12, Bower discloses (Figs. 2B, 2H-2J) The micro device as claimed in claim 1, wherein, in an extension direction of said connecting layer (horizontal direction is extending direction of 38), said cavity has a width larger than a width of a respective one of said micro device unit (32 has a lateral width larger than a lateral width of 22).

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0315068)  in view of Yao (US 2009/0045435).
Claim 7, Lee discloses the micro device as claimed in claim 1, wherein each of said micro device units is a light emitting diode (LED) (display device using LEDs, Para [0038]).	Lee does not explicitly disclose said connecting layer being made of one of a gallium phosphide based material and a gallium nitride based material.	However, Yao discloses connecting layers in LEDs made of gallium nitride (Para [0023]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Yao, including the specific material of the connecting layer to the teachings of Lee. 	The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its suitability for the intended use as a connecting layer. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0315068)  in view of Beeson (US 2007/0086211).	Claim 8, Lee discloses (see annotated Fig. 3A below)  wherein each of said micro device units includes a window layer (win is combination of elements under 150 including 152), said connecting layer being formed integrally with and extends from said window layers of said micro device units (connecting is integrally formed with 140 of win and extends from win), said connecting layer having a thickness smaller than said window layers of said micro device units (connecting has a smaller vertical thickness than win).	Lee does not explicitly disclose an aluminum gallium indium phosphide (AlGaInP) based LED.	However, Beeson discloses LEDs formed from AlGaInP (Para [0003]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Beeson, including the specific material of the LEDs to the teachings of Beeson. 	The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its suitability for the intended use as an LED that emit in yellow and red spectrums (Beeson, Para [0003]). Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.


    PNG
    media_image1.png
    683
    888
    media_image1.png
    Greyscale


	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0315068) in view of Wu (US 2016/0336304).	 Claim 9, Lee discloses the micro device as claimed in claim 1.	Lee does not explicitly disclose wherein said connecting layer has a thickness of 10 nm to 500 nm.	However, Wu discloses (Fig. 6) that an electrode 140 may have a thickness less than 60 nm (Para [0077]). 	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of layer thickness (result effective at least insofar as the thickness of the connecting layer will affect the spacing between micro-device units) in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu (US 2018/0068160) discloses (Fig. 5) interconnection layer 13 connecting a plurality of sensing units 12 with a plurality of layers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.G.R/
Examiner, Art Unit 2819

/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822